On November 25, 1925, this case was dismissed on account of a defective appeal bond, which has since been supplied, and the case is now reinstated and before us for further consideration.
In the order dismissing this case, we called the attention of appellants' counsel to the fact that same had not been briefed in accordance with the rules governing civil cases. Notwithstanding this fact, there has been no effort to show that the record, as presented insofar as it relates to briefing, does not *Page 275 
reflect the true status of the record as made. There is nothing in the record to show that any brief, or copies of the brief, were filed in the trial court within the time and in keeping with the requirements of the rules pertaining to civil cases, nor is it briefed in this court in keeping with the rules applicable to civil cases. We are therefore, on this account, without authority of law to pass upon the merits of the case. Swim v. State, 218 S.W. 761, 86 Tex.Crim. Rep.; Davis v. State, 226 S.W. 409, 88 Texas Crim. Rep 313; Grammer v. State,230 S.W. 165, 89 Tex.Crim. Rep.; Wimberly v. State,271 S.W. 608; Walker et al v. State, 272 S.W. 462.
For the reasons above mentioned, and under the authorities above cited, this appealed is ordered dismissed.
Dismissed.
The foregoing opinion by the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.